Title: To James Madison from Christopher Ellery, 24 June 1812
From: Ellery, Christopher
To: Madison, James


Sir,
Providence June 24th, 1812.
If I knew that through any other channel a communication of events occurring here, of considerable interest, would be made, I should not risk, as so often heretofore I have done, my reputation, by exposing myself to the imputation, perhaps just, of intruding upon your precious moments improperly; but while yielding to the impulse of duty I will not dread even your displeasure.
At noon, this day, all the bells of the meeting-houses in this town commenced tolling, and continued until sun-set. Very many of the shops were shut. Colours hoisted half mast on board the vessels in port and at the public places.
The cause assigned is “the war.” The effect, here, where the federalists, the friends of Great-Britain and enemies to our own government, are a great majority, may be easily conceived. The agitation was general and, in a degree, alarming. To heighten the scene, certain accounts were received of an engagement off our own shores between our frigates and vessels of the enemy. The action is said to have lasted three hours; and the ships to have stood northward the next morning: five in number. The President is named as one—the Belvidere as another. An action however (and severe) actually took place on tuesday evening last, southeast of Block-Island: Of this the accounts leave little room to doubt. I wish it were not true that many of our citizens are anxious to hear of the success of the British flag on this occasion. But such have been the acts of the leading federalists that love of country seems to have vanished from among their deluded followers.
The spirit of Independence lives yet in some breasts. Roused by the insolence of toryism, the recruiting-drums were made to drown the dismal sounds from the steeples of the holy temples; and some true Sons of liberty made a cannon respond, for hours, to the funereal tones of the rebellious. I am told, though the circumstance was not noted particularly by myself, that the shop of our Governor, the front of his dwelling-house, was among the number of the closed. Of this I am well-informed—“that a person arrived here last night about 12 oClock from Boston, where the legislature are in session and engaged in a manner with which you may be informed, in a Hack, and returned about day-light, having passed the intermediate time with Governor Jones at his house, he being called out of bed for the purpose.” Not a man has been drafted in this State. No measures, it should seem, taken to prepare the militia for service under the law of Congress.
Great fears are expressed on account of the exposed situation of Newport in this State, and, it is said, troops are required by Genl. Dearborn of the State authorities of Massachusetts & Rhode-Island, for the defence of that town and harbour. If this is true, it is well; yet the General, perhaps, would do as well, should he look to this town, where every rebellious step taken by the desperate faction in Boston will be followed up briskly by the no less desperate faction here. Let me say, before closing this hastily written letter, that there are some federalists among us who, to their honor be it declared, refused to join today in the ceremonies of their fellows, calculated as they were, to commence, what I shudder to mention, civil war. I hope this confidential letter will be received favorably—it springs from a heart attached to its country. Most respectfully, Yr. Mo. Ob. servant
Christ. Ellery
